DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on December 4, 2020.
In response to Applicant’s amendment of the claims, all of the statutory double patenting rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, please note the new 103 rejections, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim objections, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new 101 claim rejections, below in this Office action.
Claim Objections
Claims 4, 7, and 9 are objected to because of the following informalities:
a.  The third line of claim 4 appears to have a typographical error.  It appears that a semicolon (;) was used where a comma (,) was intended.

c.  The second-to-last line of claim 9 appears to have a typographical error.  It appears that “first data” was used where “second data” was intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 9, Claim(s) 1 and 9 recite(s):
- managing parking having a mix of parking spaces both with and without electric vehicle charging;
- receiving a first parking request from a first motorist;
- manage a plurality of parking spaces having at least two parking space kinds, said at least two parking space kinds comprising both a first parking space kind having a charging device for electric vehicles and a second parking space kind having no charging device for electric vehicles, wherein at least a first parking space is the first parking space kind and has a first charging device and a second parking space is the second parking space kind;
- prompting motorists for an identifier corresponding to one of the plurality of parking spaces, the first parking request made by the first motorist providing at least a first identifier, said first parking request having a first parameter comprising the first identifier, the first identifier corresponding to the first parking space;
- based on at least the first parking request, recording a first data associated with the first parking space, the first data representative of a first time of expiration;
- receiving a second parking request from a second motorist, the second parking request made by the second motorist providing at least a second identifier, the second parking request having a second parameter comprising the second identifier, the second identifier corresponding to the second parking space;
- based on at least the second parking request, recording a second data associated with the second parking space, the second data representative of a second time of expiration.
(NOTE:  Managing data concerning a charging device/space does not necessarily involve operating the charging device.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  manages a parking area having charging and non-charging spaces, encompasses paid parking and charging.

To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- automatically; controller; kiosk; user interface; programmed; recording in a memory having communication with the controller:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- enabling the first charging device:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “enabling the first charging device” only amounts to typical, expected providing of the charging service that would follow from arranging such service and thus does not add a meaningful limitation to that system.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
(Note that the feature of “enabling the first charging device” does not necessarily even have to be treated as an additional element for claims 9-16 because these are apparatus claims and the charging device(s) are not positively recited as part of such apparatus.  Thus, claims 9-16 are more like a computing system kiosk which outputs an instruction to enable the charging device, but does not actually include the charging device itself.)
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “enabling the first charging device” amounts to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why that element was well-understood, routine, and conventional in the field:
- enabling the first charging device:  See Williams, David, “Free parking for electric cars axed for being too successful: Vehicles add to congestion says council,” Evening Standard, West End final ed., 16, London, Evening Standard Limited, June 24, 2008.  This article describes that public electric charging points were already being implemented in some locations.  Thus, “enabling the first charging device” was well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-8 and 10-16, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- displaying (claims 5 and 13);
- a device selected from a printer of the kiosk, a display of the kiosk, a cell phone, a browser, and a remote terminal, the controller having communication with the device (claims 6 and 14);
- outputting by transmitting (claims 7-8 and 15-16);
- remotely controlled device that is a telltale (claims 8 and 16; note that a telltale could be a computing system component which can display telltale messages).
(Note:  With respect to claims 7 and 15, one of the options for the activated device is a faster charger.  Because whether a charger qualifies as a faster charger is subjective, the same analysis of the charging device, with respect to the independent claims, applies to claims 7 and 15.)
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely describes a payment operation, which could simply be the receipt and processing of credit card information (data).


Claim(s) 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 9-12, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karch, US 20100225475 A1, in view of Littrell, US 20100161393 A1, in further view of Reinhold, R., “Los Angeles Aids in Plan for Electric Car,” Journal Record, Oklahoma City, Oklahoma, BridgeTower Media Holding Company, September 25, 1991, in further view of Mitschele, US 20080319837 A1, in further view of O’Dell, US 20030146852 A1.
As per Claims 1 and 9, Karch discloses:
- a method (or kiosk) for managing parking (Figure 4; paragraph [0015] (“It is another objective of the instant invention to provide a charging system including a charging station for electrically powered vehicles at parking facilities located at transportation centers, public and private municipal parking facilities, parking facilities located at hotels, motels, casinos, entertainment complexes, parking facilities at hospital, educational, and corporate campuses, and parking facilities located at shopping malls.”); paragraphs [0048]-[0052] (user interface of kiosk));
- wherein the parking request is received through a user interface of the kiosk (Figure 4; paragraph [0015] (“It is another objective of the instant invention to provide a charging system including a charging station for electrically powered vehicles at parking facilities located at transportation centers, public and private municipal parking facilities, parking facilities located at hotels, motels, casinos, entertainment complexes, parking facilities at hospital, educational, and corporate campuses, and parking facilities located at shopping malls.”); paragraphs [0048]-[0052] (user interface));
- said controller programmed to manage a plurality of parking spaces (Figure 1; Figure 4; paragraph [0015] (“It is another objective of the instant invention to provide a charging system including a charging station for electrically powered vehicles at parking facilities located at transportation centers, public and private municipal parking facilities, parking facilities located at hotels, motels, casinos, 
- based on at least the parking request, automatically enabling the charging device, by the controller (paragraphs [0048]-[0052] (set up and enabling charging));
- wherein there are a plurality of parking spaces serving a plurality of motorists (Figure 4; paragraph [0046] (“The stands or charging pylons can also be located in other areas and electrical connections can be provided so that electrically powered vehicle(s) can be electrically connected to these stand(s) or charging pylon(s) 22.”)).
Karch fails to disclose wherein the parking has a mix of parking spaces both with and without electric vehicle charging; wherein the plurality of parking spaces having at least two parking space kinds; said at least two parking space kinds comprising both a first parking space kind having charging for electric vehicles and a second parking space kind having no charging for electric vehicles.  Littrell discloses wherein the parking has a mix of parking spaces both with and without electric vehicle charging (Figure 1; paragraph [0023] (“FIG. 1 is a simplified block diagram of an exemplary system 100 for providing electricity to an electric vehicle 110.”); paragraph [0043] (“Described in detail herein are exemplary embodiments of methods, systems, and computers that facilitate metering electricity consumption for vehicles, such as electric vehicles, while parked in a parking area.  Moreover, providing electric vehicle charging within a parking area facilitates enabling parking area owners to charge different rates for differently situated parking spaces, wherein a parking space that provides electric vehicle charging is associated with a rate that is different than a parking space that does not provide electric vehicle charging.”)); wherein the plurality of parking spaces having at least two parking space kinds (paragraph [0033] (“During use, a customer directs electric vehicle 110 into a parking area that includes energy delivery point 104.”); paragraph [0041] (“The transaction amount is determined based on an energy cost that is based on an actual amount of energy delivered to electric vehicle 110 at energy delivery point 104, and a parking cost.  The parking cost may be based on an amount of time electric vehicle 110 is parked in the parking space and/or on a type of parking space occupied by electric vehicle 110.  For example, a parking cost associated with a parking space located within a parking garage and associated with a first energy delivery point 104 may be greater than a parking cost associated with a parking space located outside of the parking garage and associated with a second energy delivery point 104.”); paragraph [0043] (entire paragraph)); said at least two parking space kinds comprising both a first parking space kind having charging for electric vehicles and a second parking space kind having no charging for electric vehicles (paragraph [0043] (“”Moreover, providing electric vehicle charging within a parking area facilitates enabling parking area owners to charge different rates for differently situated parking spaces, wherein a parking space that provides electric vehicle charging is associated with a rate that is different than a parking space that does not provide electric vehicle charging.”)).  It would have been obvious to one of ordinary skill in the art to modify the invention of Karch such that the parking has a mix of parking spaces both with and without electric vehicle charging; the plurality of parking spaces having at least two parking space kinds; and said at least two parking space kinds comprising both a first parking space kind having charging for electric vehicles and a second parking space kind having no charging for electric vehicles, as disclosed by Littrell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Karch fails to disclose wherein each of the plurality of electric charging parking spaces has its own charging device for electric vehicles.  Reinhold discloses wherein each of the plurality of electric charging parking spaces has its own charging device for electric vehicles (second paragraph of Full Text section).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that each of the plurality of electric charging parking spaces has its own charging device for electric vehicles, as disclosed by Reinhold, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The modified Karch fails to disclose based on at least the parking request, automatically recording, by the controller, in a memory having communication with the controller, data associated with the parking space, the data representative of a time of expiration.  O’Dell discloses based on at least the parking request, automatically recording, by the controller, in a memory having communication with the controller, data associated with the parking space, the data representative of a time of expiration (paragraph [0066] (“In addition, since expiration time is known by parking management logic 402 (FIG. 4), expiration time of parking payment can be included in the display of remote parking enforcement terminal 106.”)).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that based on at least the parking request, the invention automatically records, by the controller, in a memory having communication with the controller, data associated with the parking space, the data representative of a time of expiration, as disclosed by O’Dell.  Motivation for the modification is provided by O’Dell in that this can help with parking enforcement (paragraph [0066]).

As per Claims 2 and 10, Karch further discloses accepting a payment from the motorist, by the controller, and automatically enabling the first charging device is further based on the payment (paragraph [0017]; paragraph [0040]; paragraphs [0048]-[0052]).
The modified Karch fails to disclose wherein the payment based on at least the first parking space kind.  Littrell further discloses wherein the payment based on at least the first parking space kind (paragraph [0033]; paragraph [0041]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that the payment based on at least the first parking space kind, as disclosed by Littrell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Karch fails to disclose automatically recording the time of expiration is further based on the payment.  O’Dell further discloses automatically recording the time of expiration is further based on the payment (paragraph [0066]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that automatically recording the time of expiration is further based on the payment, as disclosed by O’Dell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 3 and 11, Karch further discloses accepting a payment from the motorist, by the controller (paragraph [0017]; paragraphs [0048]-[0052]).
The modified Karch fails to disclose wherein the payment based on at least the second parking space kind.  Littrell further discloses wherein the payment based on at least the second parking space kind (paragraph [0033]; paragraph [0041]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that the payment based on at least the second parking space kind, as disclosed by Littrell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Karch fails to disclose automatically recording the time of expiration is further based on the payment.  O’Dell further discloses automatically recording the time of expiration is further based on the payment (paragraph [0066]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that automatically recording the time of expiration is further based on the payment, as disclosed by O’Dell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 4 and 12, Karch further discloses wherein said at least two parking space kinds further comprises a covered parking space (Figure 4; paragraph [0033]).

As per Claims 7 and 15, Karch further discloses wherein a charging device is a remotely controlled device (Figure 3; Figure 4; paragraph [0015]; paragraphs [0048]-[0052]).
The modified Karch fails to disclose, for its own system, wherein each parking space of the second parking space kind is associated with a faster charger, the method further comprising the step of:  transmitting an activation to the faster charger corresponding to the parking space in response to at least the parking request.  However, Karch does disclose this element/limitation with respect to a different system (paragraph [0007]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that each parking space of the second parking space kind is associated with a faster charger, the method further comprising the step of:  transmitting an activation to the faster charger corresponding to the parking space in response to at least the parking request, as disclosed by Karch separately.  Motivation for the modification is provided by Karch in that a charge amount can be delivered in a shorter parking period (paragraph [0007]).

Claims 5 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karch in view of Littrell in further view of Reinhold in further view of Mitschele in further view of O’Dell in further view of Burdick, US 20090216687 A1.
As per Claims 5 and 13, the modified Karch fails to disclose prompting, by the controller, with the user interface, the motorist to input information; and accepting, by the controller, through the user interface, input of the information from the motorist in response to said prompt, said parameter further comprising the input information.  Mitschele discloses prompts, by the controller, with the user interface, the motorist to input information; and accepting, by the controller, through the user interface, input of the information from the motorist in response to said prompt, said parameter further comprising the input information (paragraph [0039]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that the invention prompts, by the controller, with the user interface, the motorist to input information; and accepts, by the controller, through the user interface, input of the 
The modified Karch fails to disclose wherein the prompt to input information is in the form of displaying one or more questions, and the input of the information is in the form one or more answers.  Burdick discloses wherein the prompt to input information is in the form of displaying one or more questions, and the input of the information is in the form one or more answers (paragraphs [0020]-[0021]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that the prompt to input information is in the form of displaying one or more questions, and the input of the information is in the form one or more answers, as disclosed by Burdick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karch in view of Littrell in further view of Reinhold in further view of Mitschele in further view of O’Dell in further view of Mourton, US 20080021770 A1.
As per Claims 6 and 14, the modified Karch fails to disclose providing a report, to a parking enforcement officer, by the controller, based on data in the memory, the data associated with parking spaces of the plurality of parking spaces, the report comprising one of a list of parking spaces expected to be empty and a list of parking spaces with the expected occupancy of each, the report provided with a device selected from a browser, and a remote terminal, the controller having communication with the device.  Mourton discloses providing a report, to a parking enforcement officer, by the controller, based on data in the memory, the data associated with parking spaces of the plurality of parking spaces, the report comprising one of a list of parking spaces expected to be empty and a list of parking spaces with the expected occupancy of each, the report provided with a device selected from a browser, and a remote terminal, the controller having communication with the device (paragraph [0033]; paragraphs [0090]-[0097]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Karch such that the invention provides a report, to a parking enforcement officer, by the controller, based on data in the memory, the data associated with parking spaces of the plurality of parking spaces, the report comprising one of a list of parking spaces expected to be empty and a list of parking spaces with the expected occupancy of each, the report provided with a device selected from a browser, and a remote terminal, the controller having communication with the device, as disclosed by Mourton.  Motivation for the modification is provided by Mourton in that this helps in enforcing parking rules (paragraph [0033]; paragraphs [0090]-[0097]).

Claims 8 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karch in view of Littrell in further view of Reinhold in further view of Mitschele in further view of O’Dell in further view of An, US 20090109062 A1.
As per Claims 8 and 16, the modified Karch fails to disclose wherein each parking space of the second parking space kind is associated with a remotely controlled device selected from a telltale and a violation semaphore, the method further comprising the step of:  transmitting an activation to the remotely .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Korepanov, US 20030169183 A1 (parking meter reset device);
b.  Silberberg, US 20040094619 A1 (parking system for sending messages);
c.  Rosenberg, US 20030206117 A1 (method and apparatus for allocating charges).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628